EVANS, Chief Justice,
concurring.
I agree with the holding of the majority opinion that the judgment of the trial court should be affirmed.
I disagree, however, with the majority’s conclusion that appellant did not preserve the error because he failed to ask the prohibited question after the court ruled it could not be asked. In this respect, I agree with the dissent that the court’s ruling effectively prevented appellant’s counsel from further mentioning the subject before the venire.
It is my further opinion, however, that the court’s ruling, if erroneous, could not have resulted in any harm to appellant, because the State never revealed to the jury that the complainant was a nun. The complainant did testify that she was a coordinator for a refugee center and a member of the Roman Catholic Ursuline Order, which she described as a “congregation of religious women.” She did not, however, wear a nun’s clothing during trial, and there was no other evidence showing she was a member of the clergy. Thus, whether appellant’s proposed question was a proper inquiry became a moot issue. I find no conflict between the majority holding and the holdings in Florio v. State, 568 S.W.2d 132, 133 (Tex.Crim.App.1978), and Trevino v. State, 572 S.W.2d 336, 337 (Tex.Crim.App.1978), which, as the dissent points out, state the general rule that a court’s denial of a proper voir dire question cannot be considered harmless error. *148Here, because the State did not offer proof that the complainant was a nun, I do not believe the decisions in Florio and Trevino are applicable.